Title: Chapman Johnson to James Madison, 3 August 1828
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Near Staunton,
                                
                                3 August 1828
                            
                        
                         
                        As soon as I arrived at home, I wrote to Doctor Harrison, on the subject of the professorship of antient
                            languages. In consequence of it, he visited me last night, and is now with me.
                        I have explained to him the wishes of the visitors upon the subject, particularly their desire that he should
                            devote his whole time to the duties of the station, in order that he may maintain as much as possible the reputation which
                            Mr. Long has earned for the school. I have told him candidly that we are looking abroad for some one to fill the chair
                            permanently, whose years and acquirements had given him a reputation that might attract attention, and recommend the study
                            of antient literature to the youth of our country, and that, therefore, though the permanent appointment was still open to
                            his ambition, if he thought it worthy, and proved himself qualified, yet he ought not to calculate upon it, in deciding on
                            the propriety of accepting the place for a time—
                        He treats the subject with great candour and delicacy, and saying that he can promise very little beyond
                            diligence and zeal, and hope for very little beyond the gratification to be derived from faithful service, he agrees to
                            accept the appointment for a year, and to devote his whole time to it; For this I have told him he would receive a salary
                            of a thousand dollars, payable quarterly, and the regular fees of the school—his salary to commence from the date of your
                            letter of appointment—
                        You will address him if you please, at Harris[on]burg, Rockingham county—
                        I have not yet heard from Doctor Patterson, who though requested to address his acceptance or refusal of the
                            appointment to you, I expected would have written to me also—My nephew doctor Johnson, who is with me, thinks it probable
                            he had left Philadelphia, as is usual with him in the summer, for a temporary residence, in the country—I hope he is not
                            hesitating about his course—With very great respect Your obedient servant
                        
                        
                            
                                C Johnson
                            
                        
                    